Opinion issued May 30, 2002






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-01104-CV
____________

JASON ERIC GONZALES,  Appellant
V.
EDITH M. ALMOGABAR,  Appellee



On Appeal from the 270th District Court
Harris County, Texas
Trial Court Cause No. 2000-53312



O P I N I O N
 The Court today considered appellant's motion to dismiss appeal filed by appellant,
Jason Eric Gonzales.  Appellant's motion is granted and this appeal is dismissed.  Tex. R.
App. P. 42.1(a).  All pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate immediately.  Tex. R. App. P. 18.1.
PER CURIAM

Panel consists of Chief Justice Schneider and Justices Hedges and Nuchia. 
Do not publish. Tex. R. App. P. 47.